PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,005
Filing Date: 9 Aug 2018
Appellant(s): SCHEICH et al.



__________________
Joseph D. Rossi

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6, 8 13, 15-18, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moritz et al (US 5674792) in view of Ohama et al (US 7074731).
	Regarding claim 1, Moritz et al teaches a synthetic silica material comprising pore-containing quartz glass having a purity of 99.9% or greater and having a cristobalite content of 1 wt% or less (see Abstract). Moritz teaches a density of 2.15 g/cm3 (ibid.) and a pore size distribution such that at least 80% of pores have a size of 20 µm or less (see claim 2). The Moritz material has a hydroxyl group content of 100-500 µm (see claim 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Claim 1 differs from Moritz as applied above because Moritz does not teach the hydrogen molecule concentration of the inventive glass. However, it would have been obvious to one of ordinary skill in the art to modify Moritz in view of Ohama et al in order to include the concentration of hydrogen molecules taught therein, because Ohama teaches a similar synthetic quartz glass material used for the same purposes, and teaches an advantageous hydrogen molecule concentration range therefor. Ohama teaches a method for producing hydrogen-doped silica powder. The powder is used for forming crucibles for single crystal silicon formation; this is the same purpose taught by Moritz for its inventive material. Ohama teaches a doping level of 1x1017 - 5x1019 molecules/cm3 (see Abstract). As above, 
	Regarding claim 2, Moritz teaches a porosity (pore volume) of 0.5-2.5% (see column 2, lines 55-60). 
	Regarding claim 3, Moritz teaches a maximum pore dimension of less than 10 µm (see column 2, lines 58-60).
	Regarding claim 4, the claim differs from Moritz because Moritz does not specify the homogeneity of the density distribution of the inventive glass material. However, it would have been obvious to one of ordinary skill in the art that the homogeneity of the Moritz glass should be maximized, and thus one would have had motivation to create a glass according to the Moritz teachings that was uniform in composition, structure, and properties. This glass would therefore meet the density range limitation of the instant claim 4 when measure at five points over a 5 cm sample. 
	Regarding claim 6, the Moritz material has a hydroxyl group content of 100-500 µm (see claim 9). This range overlaps and thus renders obvious that of the instant claim 6. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness. 
	Regarding claim 8, the Moritz glass material discussed above is produced by a method of providing a start glass particulate which, as shown previously, can have a hydroxyl content of greater 
The Moritz process differs from that of instant claim 8 because Moritz does not specify the method by which the silica glass particulate is provided, and does not teach a hydrogen loading process after sintering. However, as discussed above, it would have been obvious to one of ordinary skill in the art to modify Moritz to include the hydrogen loading process of Ohama, and Ohama teaches a loading process wherein a pressure of 0.05-10 MPa is employed. This range significantly overlaps and thus renders obvious the corresponding range of instant claim 8. Ohama teaches embodiments wherein the loading temperature is below 500 °C (see Example 2). Ohama further teaches that silica glass particulate used in a slip can be provided by a flame hydrolysis process (see column 3, lines 1-5). One would have had motivation to use this method for providing the silica glass particles called for by Moritz because Moritz does not specify a method by which said particle should be made. Thus, one would have looked to the Ohama teaches as a readily accessible source for such information. Each limitation of instant claim 8 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 13, the equivalent Moritz silica glass particulate necessarily has equivalent extinction coefficients at 1064 nm and 946 nm as those instantly claimed.
claim 15, the claim is drawn to a molded body formed from the material of instant claim 1. As discussed above, Moritz in view of Ohama teaches a material meeting each limitation of this claim. The further limitations drawn to the applications for which the molded body are intended hold patentable weight only in as much as they cover only molded bodies capable of the listed uses. The molded body of Moritz would be capable of use as a cladding, target, or reflector, and thus the teachings of the prior art of record meet each additional limitation of instant claim 15. The claim is obvious and not patentably distinct over the prior art of record. 
Regarding claim 16, as discussed above the Moritz glass material has a porosity up to 2.5%. This range is necessarily given its broadest reasonable interpretation and is considered to include values slightly above 2.5%, as no teaching is given as to this value being a hard upper limit, above which the inventive glass is not usable. As such, the range also overlaps and renders obvious that of the instant claim 16, and the claim is obvious and not patentably distinct. 
Regarding claim 17, Moritz teaches a maximum pore dimension of less than 10 µm (see column 2, lines 58-60).
Regarding claim 18, the claim differs from Moritz because Moritz does not specify the homogeneity of the density distribution of the inventive glass material. However, it would have been obvious to one of ordinary skill in the art that the homogeneity of the Moritz glass should be maximized, and thus one would have had motivation to create a glass according to the Moritz teachings that was uniform in composition, structure, and properties. This glass would therefore meet the density range limitation of the instant claim 4 when measure at five points over a 5 cm sample. 
Regarding claims 22-24, the Moritz material has a hydroxyl group content of 100-500 µm (see claim 9). This range overlaps and thus renders obvious that of the instant claim 6. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.

(2) Response to Argument
The instant claims are drawn to a material that comprises pore-containing quartz glass. It is critical to keep in mind that such a material can be comprised of glass wherein the pores are homogeneously distributed throughout the material, or of glass wherein pores are found in only a section of the glass, with other sections of the glass having fewer or no pores. Each of these aforementioned glass types would constitute a material of pore-containing quartz glass, and each would fall within the metes and bounds of the instant claims. Appellant's arguments regarding the previously applied prior art rejections are based on the premise that one of ordinary skill in the art would not have motivation to use the Ohama et al hydrogen loading step to add a certain hydrogen content to the quartz glass crucible taught by Moritz because Ohama teaches the hydrogen content affects to reduce/eliminate porosity in an inner section of the inventive quartz crucible (see Appeal Brief at page 6). This effect is supposedly incompatible with the Moritz quartz material, which is porous. However, contrary to appellant’s arguments in this regard, the teachings of Ohama would provide to a skilled artisan direct motivation to use hydrogen loading process therewith. Ohama shows that doing so in an inner portion of the crucible material leads to greater resistance to peeling and increase in silicon crystal yield. Thus, one would have motivation and enablement to modify the Moritz material and to improve it. By adding the hydrogen-containing quartz portion to the Moritz layer, and material would be produced that would be advantageous in terms of the same silicon crystal production application as is taught therein. Such a material would have been able to have been made by one of ordinary skill in the art using methods known at the time of the instant filing. This is shown by the aforementioned cited reference to Ohama. 
Thus, an improvement to the Moritz crucible material was known in art, and the Ohama teachings would be adequate and motivating to a skilled artisan for employing said improvement (i.e. hydrogen loading of an inner portion) to said crucible. Contrary toappellant’s assertions, Ohama does In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). The resultant crucible material would be of quartz, would be porous, and would have the hydrogen content of Ohama, which is equivalent to that of the instant claims. 
Appellant further argues that the Ohama process is designed such that hydrogen is driven out of the silica glass powder, thus seemingly implying that the hydrogen concentrations taught by Ohama would not be present in the quartz material (see Appeal Brief at page 9). No evidence is given for this assertion, and Ohama provides no teaching or suggestion that the hydrogen is removed from the powder prior to or during formation of the inventive quartz material. 	Appellant asserts that there has not been a requisite art-suggested motivation to combine the references (see Appeal Brief at page 6). This is unconvincing. As shown above, Ohama clearly provides motivation to combine the inventive hydrogen loading with the Moritz process, because doing so would lead to an inner portion of the inventive crucible that would be greater in resistance to peeling and would allow increases in silicon crystal yield (see Ohama paragraphs [0005] and [0013]). Both Moritz and Ohama are drawn to quartz crucible used in the same silicon crystal applications; as such, this clear teaching of an improvement by Ohama is exactly the art-suggested motivation that appellant claims to be missing. The art-suggested motivation is not, in fact, missing from the grounds of rejection and previous Office Actions, and these contentions are thus not persuasive. 
In a discussion on the raw powders used to produce the inventive crucibles, appellant contends that Moritz uses only naturally occurring quartz powder for its opaque crucible, and that Ohama uses 17 to 5x1019 molecules/cm3, but then argues that one would not have motivation to use said quartz in the Moritz process (ibid.). As discussed above, this supposed lack of motivation has been shown to be an erroneous assertion on the part of appellant. Further, it would be unnecessary for one of ordinary skill in the art to replace an entirety of the Moritz quartz with the hydrogen-doped quartz of Ohama. Ohama teaches an inner portion that advantageously has the inventive hydrogen concentration (see Ohama Abstract and paragraph [0004]). Thus, one would need only to apply the specifically taught Ohama method of creating such an inner portion on a crucible of the same type as that of Moritz, in order to achieve the benefits explicitly taught to result therefrom. Appellant’s assertions that there would be no motivation to use the Ohama hydrogen-doped quartz powder with the Moritz crucible are refuted by the plain disclosure of Ohama, which is directed explicitly to a manner of improving a quartz crucible. To assert that there is a lack of motivation to use a first prior art method to improve a similar second prior art product, when said first prior art method is disclosed to be intended for that very improvement, is not persuasive.
Appellant further argues that, because the Ohama hydrogen-containing glass does not exhibit pore expansion, one would not select this material for use in a pore-containing diffusor material (see Appeal Brief at page 8). This argument is not commensurate in scope with the claims as necessarily given their broadest reasonable interpretation. While appellant intends the instantly claimed material for use as a diffuser, the claims are drawn to a material that, through the preamble limitation, is merely intended to be used as a diffuser. There are no structural limitations limited what is covered by the claims to a diffuser device. Thus, any material that meets the structural and compositional limitations of the instant claims would be able to be used as a diffuser, and would render said claims patentably indistinct, whether or not this material was taught to be used for a diffuser. Thus, appellant’s contention 
Appellant contends that each limitation of the instant claims is not taught by the applied prior art of record, because Ohama does not teach a hydrogen content of the quartz glass (instead teaching the hydrogen content in terms of the quartz powder) (see Appeal Brief at ). Appellant seems to assert that the hydrogen is thereafter necessarily removed by the heat treatment taught by Ohama. This is not taught explicitly or implicitly by Ohama. While appellant further asserts that the only way that it can be “guaranteed” that no hydrogen diffuses from the material is by a lack of heat treatment after loading (see Appeal Brief at page 10), this is not presented by way of evidence. As such, the lack of teaching in Ohama as to any hydrogen diffusion out of the quartz, and the lack of anything beyond an assert by appellant that this occurs, does not persuasively show that the hydrogen content in the Ohama formed quartz material would be anything other than the concentration in the starting powder. The USPTO cannot disregard a teaching of the prior art (in this case, a quantitative hydrogen concentration) merely because appellant asserts that it is actually different than what is plainly taught. 
Appellant’s arguments regarding the combination of Moritz and Ohama, and regarding the supposed lack of teaching in the aforementioned prior art of each limitation of the instant claims, are therefore not persuasive. 
In responding to the Examiner’s Statements made in the Final Office Action, appellant repeats the contention that improper hindsight has been used to combine the Moritz and Ohama prior art references, asking “why” an ordinarily skilled artisan would have known that the hydrogen loading concentration was missing. This is shown multiple times above; Ohama is a piece of prior art in a very 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        





Conferees:
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731       
                                                                                                                                                                                                 /CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.